DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on January 31, 2022 have been fully considered but they are not persuasive.
     With respect to claim 1, applicant argues that the combination of Chew’792 and Rocas’077 does not teach a control method implemented in an information processing apparatus by at least one processor that executes print control software, the control method comprising: registering a virtual printer to which first identification information is set as a virtual printer communicating with operating system (OS) standard print software; and executing processing for registering a print queue to which the first identification information is set in the OS standard print software as a print queue to which a print job is input in the OS standard print software.  Examiner disagrees with applicant’s argument because Rocas’077 teaches a control method implemented in an information processing apparatus by at least one processor that executes print control software (paragraph 32), the control method comprising: registering a virtual printer to which first identification information is set as a virtual printer communicating with operating system (OS) standard print software [as shown in Fig.1, the virtual printers are being created and stored in step 100. Therefore, a virtual printer to which first identification information is considered to registered to set as a virtual printer communicating with operating system (OS) standard print software]; and executing 
     With respect to applicant’s arguments for claims 3-8, 10-16 for the same reason as discussed in claim 1 above.
     The Claim Objection has been withdrawn with respect to the amendment received on January 31, 2022.
Response to Amendment
The amendment to the claims received on January 31, 2022 has been entered.
The amendment of claims 1, 3-8 and 10-14 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rocas’077 (US 2013/0301077).
     With respect to claim 8, Rocas’077 teaches information processing apparatus (Fig.1, item 150) comprising: 
     one or more processors (Fig.4, item 224); and 
     at least one memory (Fig.4, item 220) storing executable program instructions, which when executed by the one or more processors (paragraph 32, cause the information processing apparatus to: -3-Amendment for Application No.: 17/158937 Attorney Docket: 10205722US01 
     a virtual printer to which first identification information is set as a virtual printer communicating with operating system (OS) standard print software [as shown in Fig.1, the virtual printers are being created and stored in step 100. Therefore, a virtual printer to which first identification information is considered to registered to set as a virtual printer communicating with operating system (OS) standard print software]; and 
     execute processing for registering a print queue to which the first identification information is set in the OS standard print software as a print queue to which a print job is input in the OS standard print software [as shown 2, each print queue is associated with a virtual printer (paragraph 25). Therefore, a print queue to which the first identification information is considered being registered to set in the OS standard print software as a print queue to which a print job is input in the OS standard print software in order to provide the screen shown in Fig.2.].
claim 1, it is method claims that claim how the information processing apparatus of claim 8 to register the print queue.  Claim 1 is rejected for the same manner as described in the rejected claim 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 7, 10, 11 and14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rocas’077 (US 2013/0301077), and further in view of Barnard’097 (US 2003/0005097).
     With respect to claim 15, which further limits claim 1, Rocas’077 does not teach wherein the executable program instructions, when executed by the one or more processors, further cause the information processing apparatus to change identification information of a print queue registered for the print control software from second identification information to the first identification information.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rocas’077 according to the teaching of Barnard’097 to change the current print queue’s name to a new name because this will allow the print queue to be configured for printing more effectively.
     With respect to claim 10, which further limits claim 16, the combination of Rocas’077 and Barnard’097 does not teach wherein, in a case where the identification information of the print queue registered for the print control software is changed to the first identification information, a virtual printer to which the second identification information is set is deleted, and then the virtual printer to which the first identification information is set is newly registered.  
     Rocas’077 teaches that the virtual printer’s name shown in Fig.2 is also the virtual printer queue name (paragraph 25) and Barnard’097 has suggested that when the name of a print queue is being changed, the new name of the print queue is needed to be updated in the print system in order to allow the print job to be transmitted to the printer for printing (paragraph 71), therefore, it would have been obvious to a person of 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rocas’077 and Barnard’097 to associate the virtual print queue name and the virtual printer name so that both of the virtual print queue name and the virtual printer name are the same such that when the current virtual print queue name (second identification information) is being changed to a new virtual print queue name (a first identification information), the current virtual print name (second identification information) would be deleted and updated with the new virtual print queue name (first identification information) accordingly to accept the print jobs to be printed (wherein, in a case where the identification information of the print queue registered for the print control software is 
     With respect to claim 11, which further limits claim 16, Rocas’077 does not teach wherein, in a case where the identification information of the print queue registered for the print control software is changed to the first identification information, processing for deleting a print queue which is registered for the OS standard print software and is set with the second identification information is executed, and then processing for registering a print queue of the virtual printer to which the first identification information is set is executed.  
     Barnard’097 teaches wherein, in a case where the identification information of the print queue registered for the print control software is changed to the first identification information, processing for deleting a print queue which is registered for the OS standard print software and is set with the second identification information is executed, and then processing for registering a print queue of the virtual printer to which the first identification information is set is executed [when the name of a print queue is being changed, the new name of the print queue is needed to be updated in the print system in order to allow the print job to be transmitted to the printer for printing (paragraph 71) Examiner views that when the name of a print queue is being changed, the name of the print queue is being considered from second identification information to the first identification information and the print queue with the second identification is considered being deleted].

     With respect to claim 14, which further limits claim 16, the combination of Rocas’077 and Barnard’097 does not teach wherein the executable program instructions, when executed by the one or more processors, further cause the information processing apparatus to detect that identification information of a print queue registered for the OS standard print software is changed from second identification information to first identification information, wherein the identification information of the print queue registered for the print control software is changed from the second identification information to the first identification information based on the detection.  
     Rocas’077 teaches that the virtual printer’s name shown in Fig.2 is also the virtual printer queue name (paragraph 25) and Barnard’097 has suggested that when the name of a print queue is being changed, the new name of the print queue is needed to be updated in the print system in order to allow the print job to be transmitted to the printer for printing (paragraph 71), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to change current virtual print queue name to a new virtual print queue name and then allow a program (Fig.2 in Rocas’077) (the OS standard print software) to provide the said new virtual print queue name/virtual printer to allow a user to select it for printing (wherein the executable program instructions, when executed by the one or 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Rocas’077 and Barnard’097 to change current virtual print queue name to a new virtual print queue name and then allow a program (Fig.2 in Rocas’077) (the OS standard print software) to provide the said new virtual print queue name/virtual printer to allow a user to select it for printing (wherein the executable program instructions, when executed by the one or more processors, further cause the information processing apparatus to detect that identification information of a print queue registered for the OS standard print software is changed from second identification information to first identification information, wherein the identification information of the print queue registered for the print control software is changed from the second identification information to the first identification information based on the detection) because this will allow the new virtual print queue/virtual printer to be updated and to select more effectively for printing.
     With respect to claims 3-4, 7 and 16, they are method claims that claim how the information processing apparatus of claims 10-11, 14 and 15 to register the print queue.  Claims 3-4, 7 and 16 is obvious in view of Rocas’077 and Barnard’097 because the .
Claims 5, 6, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rocas’077 (US 2013/0301077), Barnard’097 (US 2003/0005097) and further in view of Yamada’319 (US 2013/0107319).
     With respect to claim 12, which further limits claim 8, the combination of Rocas’077 and Barnard’097 does not teach wherein the executable program instructions, when executed by the one or more processors, further cause the information processing apparatus to, in a case where the virtual printer to which the first identification information is set is registered, -4-Amendment for Application No.: 17/158937Attorney Docket: 10205722US01determine whether a device with identification information that is the same as the first identification information already belongs to a network to which the information processing apparatus belongs.  
     Yamada’319 teaches to determine if the name of a printer to be registered is the same as a printer name which already registered in a network (claim 10).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the combination of Rocas’077 and Barnard’097 according to the teaching of Yamada’319 to determine if the changed virtual print queue name for a virtual printer is the same as any existed virtual print queue name associated other virtual printers in a network (wherein 
     With respect to claim 13, which further limits claim 12, the combination of the combination of Rocas’077 and Barnard’097 does not teach wherein, in a case where it is determined that the device with the identification information that is the same as the first identification information already belongs to the network, an input item is displayed which can change the identification information of the print queue registered for the print control software.  
     Yamada’319 teaches to determine if the name of a printer to be registered is the same as a printer name which already registered in a network (claim 10) and the user allows to change the name of the printer to another name when the user has the permission to change the printer name (Fig.6, step S203).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the combination of Rocas’077 and Barnard’097 according to the teaching of Yamada’319 to determine if the changed virtual print queue name for a virtual printer is the same as any existed virtual print queue name associated other virtual printers in a network and to allow a user to input another name for a virtual printer when the current inputted the first identification information already belongs to the network, an input item is displayed which can change the identification information of the print queue registered for the print control software) because this will allow the new print queue name to be registered more effectively.
     With respect to claims 5 and 6 they are method claims that claim how the information processing apparatus of claims 12 and 13 to register the print queue.  Claims 5 and 6 is obvious in view of Rocas’077 and Barnard’097 and Yamada’319 because the claimed combination operates at the same manner as described in the rejected claims 12 and 13. In addition, the reference has disclosed an information processing apparatus to register the print queue, the process (method) to register the print queue is inherent disclosed to be performed by a processor in the information processing apparatus when the information processing apparatus performs the operation to register the print queue.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Barnard’097 (US 2003/0005097) discloses managing a plurality of printing devices on a network, including detecting a printing device connected on the network, requesting information from the detected printing device, receiving the requested information from the printing device, and creating a print queue for the printing device based on the received information.
Conclusion
     Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
     A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/HUO LONG CHEN/Primary Examiner, Art Unit 2674